 


110 HR 1310 IH: Relief and Elimination of the Medicare Enrollment Deadline Penalty (REMEDY) Act of 2007
U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1310 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2007 
Mr. Altmire introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to waive the late enrollment penalty under such part for 2006 and 2007 and to fully subsidize any such penalties subsequently imposed for part D subsidy-eligible individuals. 
 
 
1.Short titleThis Act may be cited as the Relief and Elimination of the Medicare Enrollment Deadline Penalty (REMEDY) Act of 2007.  
2.Waiver of Medicare part D late enrollment penalty for 2006 and 2007 
(a)In generalSection 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting (after December 2007) after any month. 
(b)Effective date; rebates of certain penalties previously collected 
(1)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
(2)Rebates of certain penalties previously collectedThe Secretary of Health and Human Services shall establish a method for providing rebates of late enrollment penalties paid pursuant to section 1860D–13(b) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) for months before the date of the enactment of this Act for which a penalty does not apply under the amendment made by subsection (a) but for which a penalty was previously collected. The amount of any rebate provided under this paragraph shall not be treated as income for purposes of determining the eligibility for or the amount of assistance under section 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) or to determine the eligibility for or the amount of assistance under any other Federal or federally assisted program that bases eligibility, or the amount of benefits, on need. 
3.Elimination of Medicare part D late enrollment penalties paid by low-income subsidy-eligible individuals for periods after 2007 
(a)Individuals with income below 135 percent of poverty lineParagraph (1)(A)(ii) of section 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended to read as follows: 
 
(ii)100 percent of any late enrollment penalties imposed under section 1860D–13(b) for such individual. . 
(b)Individuals with income between 135 and 150 percent of poverty lineParagraph (2)(A) of such section is amended— 
(1)by inserting equal to (i) an amount after premium subsidy; 
(2)by striking paragraph (1)(A) and inserting clause (i) of paragraph (1)(A); and 
(3)by adding at the end before the period the following: , plus (ii) 100 percent of the amount described in clause (ii) of such paragraph for such individual. 
(c)Effective dateThe amendments made by this section shall apply to subsidies for months beginning with January 2008.  
 
